Citation Nr: 0823919	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1969 to May 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for post-traumatic organic 
brain syndrome.  In May 2001, the Board remanded the 
veteran's application to the RO for additional action.  In 
April 2003, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for post-traumatic 
organic brain syndrome.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In November 2003, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's April 2003 decision; and 
remanded the veteran's appeal to the RO for action consistent 
with the Joint Motion.  In July 2004, the Board remanded the 
veteran's application to the RO for additional action.  In 
May 2005, the Board again remanded the veteran's application 
to the RO for additional action which included requesting 
additional service medical records.  

The issue of the veteran's entitlement to service connection 
for post-traumatic organic brain syndrome is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In April 1995, the RO denied service connection for 
post-traumatic organic brain syndrome.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in May 1995.  The veteran did not submit a notice of 
disagreement with the decision.  
2.  Additional relevant original service medical records have 
been received.  


CONCLUSION OF LAW

The April 1995 RO decision denying service connection for 
post-traumatic organic brain syndrome is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for post-traumatic organic 
brain syndrome has been presented. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(c) (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in June 2001 and August 2004 
which informed him of the evidence generally needed to 
support both an application to reopen a claim of entitlement 
to service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his application 
and claims.  Such notice effectively informed him of the need 
to submit any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
Additional original service medical records have been 
associated with the claims files.  The veteran's claim has 
been remanded to the RO on three occasions.  All relevant 
facts have been developed to the extent possible. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2007).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
initial evaluation and/or an effective date for the claimed 
disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for post-traumatic organic brain syndrome given 
the favorable outcome below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588). 


II.  Post-Traumatic Organic Brain Syndrome

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  Prior RO Decision

In April 1995, the RO denied service connection for 
post-traumatic organic brain syndrome as the claimed disorder 
was not shown during or proximate to active service or to 
have otherwise originated during such service.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in May 1995.  The veteran did not submit a 
NOD with the decision.  

The evidence considered by the Board in formulating its April 
1995 rating decision may be briefly summarized. The veteran's 
service medical records then of record indicate that he was 
involved in an inservice September 1970 motor vehicle 
accident and sustained significant mandibular and maxillary 
fractures and facial and scalp lacerations.  The service 
documentation then of record makes no reference to 
post-traumatic organic brain syndrome.  Multiple written 
statements from the veteran's private treating physicians 
relate that the veteran had been diagnosed with an organic 
brain syndrome as the result of his September 1970 head 
trauma.  

B.  New and Material Evidence

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156 applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for 
post-traumatic organic brain syndrome was received in October 
1999, the prior version of 38 C.F.R. § 3.156 is for 
application.  Title 38 of the Code of Federal Regulations 
(2001) states, in pertinent part, that:

  (a)  New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.   

***

  (c)  Where the new and material 
evidence consists of a supplemental 
report from the service department, 
received before or after the decision has 
become final, the former decision will be 
reconsidered by the adjudicating agency 
of original jurisdiction.  This 
comprehends official service department 
records which presumably have been 
misplaced and have now been located and 
forwarded to the Department of Veterans 
Affairs.  Also included are corrections 
by the service department of former 
errors of commission or omission in the 
preparation of the prior report or 
reports and identified as such.  The 
retroactive evaluation of disability 
resulting from disease or injury 
subsequently service connected on the 
basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the April 1995 
rating decision denying service connection for post-traumatic 
organic brain syndrome includes additional original service 
medical records which were not previously of record; were 
obtained as the result of the Board's May 2005 Remand 
instructions; and pertain to the veteran's inservice head 
trauma and treatment thereof.  Such additional service 
documentation mandates that the veteran's claim for service 
connection for post-traumatic organic brain syndrome be 
reopened.  38 C.F.R. § 3.156(c) (2001).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for post-traumatic organic brain 
syndrome is granted.  


REMAND

The veteran's service medical records indicate that he 
sustained significant head and facial trauma in an inservice 
September 1970 motor vehicle accident.  A September 1970 Air 
Force treatment record reflects that the veteran had been 
involved in a September 16, 1970, motor vehicle accident.  It 
clarified that the veteran had been "drinking heavily last 
night, lost control of car + ran off road."  The service 
clinical documentation does not make any reference to organic 
brain syndrome.  

The August 1992 written statement from H.W.S., Jr., M.D., 
conveys that the veteran had sustained "3 severe head 
injuries - the first was in September 1970."  He reported 
that the veteran had been depressed and aggressive since the 
September 1970 head injury.  The October 1992 written 
statement from S.W.E., M.D., states that the veteran 
sustained a severe head injury in an inservice 1970 motor 
vehicle accident; was in a "coma for 10 days;" was stunned 
by a mortar blast while in the Republic of Vietnam; and fell 
off a truck and struck his head in a post-service vocational 
accident.  The veteran was diagnosed with an organic mood 
syndrome.  A February 1994 written statement from Dr. S. 
concluded that the veteran had post-concussion syndrome 
"directly related to a head injury which he received while 
in the service in Sept. 1970."  An October 1998 written 
statement from M.M., M.D., indicates that the veteran has 
been diagnosed with organic brain syndrome "directly caused 
by a head injury and subsequent concussion.  

The veteran has not been afforded a recent VA examination for 
compensation purposes which address the nature and etiology 
of his organic brain syndrome.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO/AMC should ensure 
that the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007) and the Court's 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his post-traumatic organic 
brain syndrome.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's organic brain syndrome 
had its onset during active service; is 
etiologically related to the veteran's 
inservice head and facial trauma; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  
Send the claims folders to the examiner 
or for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

3.  Then adjudicate the issue of service 
connection for post-traumatic organic 
brain syndrome on a de novo basis.  If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


